

115 HR 6412 IH: Employee Freedom Act
U.S. House of Representatives
2018-07-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 6412IN THE HOUSE OF REPRESENTATIVESJuly 17, 2018Mr. Francis Rooney of Florida introduced the following bill; which was referred to the Committee on Education and the WorkforceA BILLTo amend the National Labor Relations Act to permit employers to unilaterally cease to deduct from
			 the employee’s paycheck dues owed by the employee to a labor organization
			 when the agreement establishing such a deduction expires and to allow
			 employees to cancel such deductions at any time.
	
 1.Short titleThis Act may be cited as the Employee Freedom Act. 2.Union dues checkoff arrangementsSection 8(a)(5) of the National Labor Relations Act is amended by inserting before the period the following: , except that it shall not be a violation of this paragraph or of paragraph (1) where an employer unilaterally ceases to deduct from the employee’s paycheck dues owed by the employee to a labor organization when the agreement establishing such a deduction expires.
 3.Right of employees to cancel dues checkoff at any timeSection 302(c) of the Labor Management Relations Act, 1947, is amended in paragraph (4) by striking the proviso and inserting the following: Provided, That the employer has received from each employee, on whose account such deductions are made, a written assignment that is revocable at will by the employee, at any time, upon written notice to the employer;.
		